Fourth Court of Appeals
                                San Antonio, Texas
                                     August 21, 2019

                                   No. 04-19-00417-CV

                       IN THE INTEREST OF C.N.H, A CHILD,


                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017EM500829
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on or before September 20, 2019.



                                                 _________________________________
                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court